DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "inorganic fabric" in claim 8.  There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution the limitation will be interpreted as “the multilayer material.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0107547 to Fernando in view of USPN. 5,238,518 to Okubi.
Regarding Claims 1-3, 5-8, 10-13 and 16-18
	Fernando teaches a multilayer thermal insulation composite comprising at least one inorganic fabric layer (fibrous insulation layer) bonded to a nonwoven layer (superinsulation layer) comprising inorganic particles, microfibers, and inorganic fibers such as textile ECR-glass fibers, by an adhesive (Fernando, abstract, paragraphs [0018], [0083]-[0094]). Fernando teaches that the  Fernando teaches that the inorganic fabric layer may comprise E-glass fibers (Id., paragraph [0022], [0041]). Fernando teaches that the inorganic fibers of the various layers, such as the nonwoven layer may be formed into a paper structure including an organic latex binder (Id., paragraph [0031]). Fernando teaches that the binder may comprise mixtures of inorganic and organic binders, such as including polyvinyl alcohol fibers which would necessarily coat the surfaces of the layers (Id., paragraph [0055]). Fernando teaches a thickness of between 0.5 mm to 150 mm which overlaps the claimed range of 0.3 to 3mm and 0.7 to 5mm (Id., paragraph [0103]). Fernando teaches the composite has a density of between 0.4 g/cm3 and 0.25 g/cm3 , which when taken at a thickness of 3mm results in a range of basis weights from 300 to 750 g/cm2 overlapping the claimed range or greater than 400 g/cm2 (Id.). Fernando teaches the inclusion of an additional fabric layer bonded to a second major surface of the nonwoven layer (Id., paragraph [0025]). 
	Fernando does not specifically teach that the adhesive is an inorganic adhesive comprising the claimed ranges. However, Okubi teaches an inorganic adhesive which improves adhesion strength and electronic insulating properties comprising primarily inorganic material (Okubi, abstract). Okubi teaches the inclusion of an organic additive in an amount of 20 parts by weight which is equivalent to approximately 0.02 wt. % which overlaps the claimed range (Id., column 5, line 57- column 6 ,line 2, table 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Fernando and to utilize as the adhesive, the inorganic/organic adhesive composition ratio of Okubi, motivated by the desire to form a conventional composite having improved adhesion strength and electronic insulating properties. 
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando in view of Okubi as applied to claims 1-3, 5-8, 10-13 and 16-18 above, in view of USPN. 3,082,133 to Hofmann.
Regarding Claims 4 and 9
	The prior art combination does not appear to teach that the glass fibers are coated with calcium silicate. However, Hofmann teaches an electrical insulation inorganic fibrous sheet, wherein the glass fibers are coated with a liquid suspension containing calcium silicate (Hofmann, column 1, lines 1-55, column 3, lines 1-30). Hoffman teaches that the coating provides the composite with moisture resistance and improves adhesion, mechanical impact and thermal shock characteristics (Id., column 2, lines 55-71). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of the prior art combination, and to coat the glass fibers with the coating composition of Hofmann, motivated by the desire to form a conventional composite material having improved moisture resistance, adhesion and mechanical properties. 
Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando in view of Okubi as applied to claims 1-3, 5-8, 10-13 and 16-18 above, in view of US Pub No. 2006/0068278 to Bloom.
Regarding Claims 19-22
	The prior art combination does not specifically teach an embodiment comprising at least one battery cell. However, Bloom teaches a battery pack comprising multiple power modules (battery cell) an insulating material surrounding said modules and a lid component which may be adhered to the insulating material (Bloom, abstract, paragraphs [0023],[0025], [0044] and [0053], fig. 1-7). Bloom teaches that this arrangement allows for the insulation material to providing an insulating effect to a battery pack for a vehicle (Id., paragraph [0012]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the insulation product of the prior art combination and to position it within the structure of a battery pack as taught by Bloom, motivated by the desire to utilize the invention of the prior art combination in a suitable and effective commercial embodiment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786